 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARA ROBINSON,                                    No. 2:16-cv-02111-KJM-GGH
12                       Plaintiff,
13           v.                                         ORDER
14    STOCKTON UNIFIED SCHOOL
      DISTRICT, et al.,
15
                         Defendants.
16

17

18          Plaintiff and defendants Stockton Unified School District and Christopher Anderson have
19   stipulated on September 24, 2018 that these defendants should have a 28 day of extension of time
20   to file a response to plaintiff’s First Amended Compliant in this civil rights action. ECF No. 63.
21   The court has reviewed the stipulation and finding good cause therefore, and noting the delay
22   between the filing of the stipulation and this Order hereby rules as follows:
23          Defendants Stockton Unified School District and Christopher Anderson shall have twenty
24   (20) days from the filing of this Order to respond to plaintiff’s First Amended Complaint.
25          IT IS SO ORDERED.
26
     Dated: October 8, 2018
27                                                 /s/ Gregory G. Hollows
                                           UNITED STATES MAGISTRATE JUDGE
28
                                                       1
